DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The instant application having Application No. 17/045,803 has a total of 13 claims pending in the application, there are 3 independent claims and 10 dependent claims, all of which are ready for examination by the examiner.  
Oath/Declaration
The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63. 
Drawings
The applicant’s drawings submitted are acceptable for examination purposes.
Specification
The applicant’s specification submitted is acceptable for examination purposes.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 are rejected 35 USC § 101 since the system does not contain any hardware per se and can be implemented by just software.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Gruber et al. (US 2012/0016678 A1). 
For claim 1, Gruber et al. teaches:
An information processing device comprising: 
a reception unit configured to receive sensor data related to a user's action [sensor data from user action and device, 0139: Gruber]; 
a storage unit configured to store a condition indicated by a threshold based on a psychological burden for information that is associated with the user's action and is to be presented to the user and for presentation of the information associated with the action related to the user or a threshold indicated by a psychological burden function [burden of psychological levels determined by having customized choices from the moment and based on needs, 0702-0710: Gruber]; and 
a determination unit configured to determine a content and a presentation timing of the information that is associated with the action indicated by the sensor data and is to be presented to the user from information stored in the storage unit based on the action indicated by the sensor data received by the reception unit satisfying the condition related to the user and stored in the storage unit [detection of conditions from detected data used for action, 0265: Gruber].
For claim 6, Gruber et al. teaches:
The information processing device according to claim 1, further comprising: a presentation unit configured to present the information determined by the determination unit to the user [presentation to user, 0011: Gruber]; 
an input unit configured to accept an input of feedback from the user about presentation of the information by the presentation unit [input of intent from user, 0010: Gruber]; and 
an update unit configured to update the threshold stored in the storage unit in accordance with the feedback input by the input unit [threshold criteria from user, 0380: Gruber].
Claim 7 is a method of the device taught by claim 1.  Gruber et al. teaches the limitations of claim 1 for the reasons stated above.
Claim 8 is a program of the device taught by claim 1.  Gruber et al. teaches the limitations of claim 1 for the reasons stated above.
Claim 13 is a program of the device taught by claim 6.  Gruber et al. teaches the limitations of claim 6 for the reasons stated above.
Conclusion
The Examiner requests, in response to this Office action, that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting the application.
When responding to this Office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJITH M JACOB whose telephone number is (571)270-1763.  The examiner can normally be reached on Monday-Friday: Flexible Hours.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AJITH JACOB/Primary Examiner, Art Unit 2161  
                                                                                                                                                                                                      10/25/2022